Case 2:19-cv-05029-AB Document 48-2 Filed 02/05/21 Page 1 of 3




          EXHIBIT B
                 Case 2:19-cv-05029-AB Document 48-2 Filed 02/05/21 Page 2 of 3




From:                            Seth Carson <seth@dereksmithlaw.com>
Sent:                            Tuesday, January 26, 2021 10:32 AM
To:                              Benson, Leigh Ann
Cc:                              Cavalier, Jonathan; Sidney Gold; Bill Rieser
Subject:                         Re: McNulty v. MEF--discovery



**EXTERNAL SENDER**

This is the way that people produce text threads in a case like this. They do not engage experts
and spend tens of thousands of dollars so you can see pictures or emojis that have absolutely
nothing to do with the case. She went on her phone with an application that was purchased and
downloaded her text threads. What else could you possibly need?

Are there certain texts that you think are relevant to Greg Roman's sexual assault or MEF's
defenses that you cannot see? If there are, I suggest we get on the phone and come up with a
solution.

That is the only remedy I can think of.


Seth D. Carson, Esquire
Derek Smith Law Group, PLLC
1835 Market Street
Suite 2950
Philadelphia, PA 19103
Phone: 215.391.4790
Facsimile: 215.893.5288
Direct: 484.678.2210
Email: Seth@DerekSmithLaw.com

___________________________________________________________
CONFIDENTIALITY NOTE: The information contained in this transmission is privileged and confidential
information intended only for the use of the individual or entity named above. If the reader of this
message is not the intended recipient, you are hereby notified that any dissemination, distribution or
copying of this communication is strictly prohibited. If you have received this transmission in error, do not
read it. Please immediately reply to the sender that you have received this communication in error and
then delete it. Thank you.
___________________________________________________________




From: Benson, Leigh Ann <LBenson@cozen.com>
Sent: Tuesday, January 26, 2021 10:27 AM
To: Seth Carson <seth@dereksmithlaw.com>
Cc: Cavalier, Jonathan <JCavalier@cozen.com>; Sidney Gold <sgold@discrimlaw.net>; Bill Rieser
                                                           1
                  Case 2:19-cv-05029-AB Document 48-2 Filed 02/05/21 Page 3 of 3

<brieser@discrimlaw.net>
Subject: McNulty v. MEF‐‐discovery

Seth,

We have preliminarily reviewed McNulty’s production, which we received on January 12th. We were frankly surprised at
the format of the production given that it is rife with the same issues that we have been confronting for months in the
Barbounis matter. These issues include, but are not limited to, the fact that the text threads are produced as PDF files,
the images are embedded and thus distorted, and we do not have load files.

Please advise when you will remedy these issues to conform the production with the proper formatting. We really need
this addressed quickly given that the discovery deadline is next Monday.

Leigh Ann


                        Leigh Ann Benson
                        Associate | Cozen O'Connor
                        One Liberty Place, 1650 Market Street Suite 2800 | Philadelphia, PA 19103
                        P: 215-665-4708 F: 215-701-2002
                        Email | Bio | LinkedIn | Map | cozen.com




Notice: This communication, including attachments, may contain information that is confidential and
protected by the attorney/client or other privileges. It constitutes non-public information intended to be
conveyed only to the designated recipient(s). If the reader or recipient of this communication is not the
intended recipient, an employee or agent of the intended recipient who is responsible for delivering it to
the intended recipient, or you believe that you have received this communication in error, please notify the
sender immediately by return e-mail and promptly delete this e-mail, including attachments without
reading or saving them in any manner. The unauthorized use, dissemination, distribution, or reproduction
of this e-mail, including attachments, is prohibited and may be unlawful. Receipt by anyone other than the
intended recipient(s) is not a waiver of any attorney/client or other privilege.




                                                                   2
